 

ASSIGNMENT AND AMENDMENT AGREEMENT

 

Dated as of September 19, 2019

 

This Assignment and Amendment Agreement (this “Agreement”), dated as of the date
first set forth above (the “Effective Date”), is entered into by and between by
and between (i) Liberated Solutions, Inc., a Nevada corporation (“Liberated”);
(ii) Ngen Technologies USA Corp, a Texas corporation (“Ngen”), (iii) Clifford
Rhee (“Mr. Rhee”) and (iii) the counterparties set forth on the signature pages
hereto (each, a “Lender” and collectively, the “Lenders”). Each of Ngen,
Liberated and each Lender may be referred to herein individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS, pursuant to certain agreements between Greenfield Farms Foods Inc. a
Nevada corporation (“Greenfield”), the prior sole shareholder of Ngen, and the
Lenders, the Lenders loaned certain funds to Greenfield and entered into certain
other agreements related thereto;

 

WHEREAS, the funds received by Greenfield were contributed to Ngen for its
operations;

 

WHEREAS, effective as of August 13, 3019, such agreements were assigned from
Greenfield to Ngen, pursuant to the Assignment and Amendment Agreement dated as
of such date, by and between Greenfield, Ngen, Mr. Rhee and the Lenders (the
“Original Assignment”) and the ownership of Ngen has since been transferred back
to the prior shareholders thereof, such that Ngen was a standalone entity and
not a subsidiary of Greenfield;

 

WHEREAS, the Original Assignment noted that, in connection with the closing of
the transactions pursuant to an Exchange Agreement to be entered into by and
between Liberated and certain parties, pursuant to which the shareholders of
Ngen would exchange their shares of Ngen for shares of capital stock of
Liberated (together with the other transactions as contemplated in the Exchange
Agreement, the “Exchange’), the parties to the Original Agreement intended that
the Assigned Agreements (as defined below) would be assigned to Liberated in
place of Ngen;

 

WHEREAS, the Exchange has closed, on August 16, 2019, and the Parties now desire
to assign such Assigned Agreements from Ngen to Liberated, and to amend such
Assigned Agreements as set forth herein;

 

WHEREAS, since the date of the Original Assignment, certain of the Parties have
entered into additional agreements with Ngen, which the Parties now desired to
assign to Liberated;

 

NOW THEREFORE, in consideration of the provisions set forth herein, and such
other good and valuable consideration, the receipt and sufficiency of which are
hereby conclusively acknowledged, the Parties, each intending to be legally
bound, hereby agree as follows:

 

   

 

 

●Assignment and Assumption.

 

● Effective as of the Effective Date, Ngen does hereby sell, assign, transfer
and convey to Liberated all of the right, title and interest of Ngen in, to the
following agreements and documents, together with any other rights, privileges
and benefits belonging to or held by Ngen thereunder, and Liberated hereby
agrees to assume the following agreements and documents and to pay, perform, and
cause to be paid or performed, and otherwise to discharge or cause to be
discharged, all debts, duties and other obligations of Greenfield thereunder
(the “Assignment”):

 

● The Securities Purchase Agreement by and between Greenfield and CareBourn
Capital, L.P., a Delaware limited Partnership (“CareBourn, L.P.”) dated as of
July 20, 2015, as assigned from Greenfield to Ngen by the Original Agreement
(the “7/20/15 SPA”) and the Convertible Promissory Note in the initial principal
amount of $15,500, dated as of July 20, 2015 payable to CareBourn, L.P. by
Greenfield, issued in connection therewith, as assigned from Greenfield to Ngen
by the Original Agreement (the “7/20/15 Note”).

 

● The Securities Purchase Agreement by and between Greenfield and CareBourn,
L.P. dated as of February 9, 2015, as assigned from Greenfield to Ngen by the
Original Agreement (the “2/9/15 SPA”) and the Convertible Promissory Note in the
initial principal amount of $73,000, dated as of February 9, 2015 payable to
CareBourn, L.P. by Greenfield, issued in connection therewith, as assigned from
Greenfield to Ngen by the Original Agreement (the “2/9/15 Note”).

 

● The Securities Purchase Agreement by and between Greenfield and CareBourn,
L.P. dated as of March 4, 2016, as assigned from Greenfield to Ngen by the
Original Agreement (the “3/4/16 SPA”) and the Convertible Promissory Note in the
initial principal amount of $33,000, dated as of March 4, 2016 payable to
CareBourn, L.P. by Greenfield, issued in connection therewith, as assigned from
Greenfield to Ngen by the Original Agreement (the “3/4/16 Note”).

 

● The Securities Purchase Agreement by and between Greenfield and CareBourn,
L.P. dated as of December 19, 2017, as assigned from Greenfield to Ngen by the
Original Agreement (the “12/19/17 SPA”), the Convertible Promissory Note in the
initial principal amount of $552,000, dated as of December 19, 2017 payable to
CareBourn, L.P. by Greenfield, issued in connection therewith, as assigned from
Greenfield to Ngen by the Original Agreement (the “12/19/17 Note”), and the
Security Agreement by and between Greenfield and CareBourn, L.P. dated as of
December 19, 2017 issued in connection therewith, as assigned from Greenfield to
Ngen by the Original Agreement (the “12/19/17 Security Agreement”).

 

● The Convertible Promissory Note in the initial principal amount of $16,500,
dated as of May 5, 2015 originally payable to Cresthill Associates, LLC
(“Cresthill”) by Greenfield, which has since been assigned to CareBourn, L.P.,
as assigned from Greenfield to Ngen by the Original Agreement (the “5/5/15
Note”), the Convertible Promissory Note in the initial principal amount of
$7,500, dated as of August 5, 2015, originally payable to Cresthill by
Greenfield, which has since been assigned to CareBourn, L.P., as assigned from
Greenfield to Ngen by the Original Agreement (the “8/5/15 Note”) and the
Convertible Promissory Note in the initial principal amount of $7,500, dated as
of November 16, 2015, originally payable to Cresthill by Greenfield, which has
since been assigned to CareBourn, L.P., as assigned from Greenfield to Ngen by
the Original Agreement (the “11/16/15 Note”).

 

   

 

 

● The Note Purchase Agreement by and between Greenfield and CareBourn, L.P.
dated as of July 8, 2019, as assigned from Greenfield to Ngen by the Original
Agreement (the “7/8/19 NPA”), the Convertible Promissory Note in the initial
principal amount of $922,646, dated as of July 8, 2019 payable to CareBourn,
L.P. by Greenfield, issued in connection therewith, as assigned from Greenfield
to Ngen by the Original Agreement (the “7/8/19 Note”) and the Warrant dated as
of July 8, 2019, in favor of CareBourn, L.P., to acquire 248,141,053 shares of
common stock, par value $0.001 per share, of Greenfield (the “Greenfield Common
Stock”) entered into in connection therewith, as assigned from Greenfield to
Ngen by the Original Agreement (the “7/8/19 Warrant”).

 

● The Note Purchase Agreement by and between Greenfield and CareBourn, L.P.
dated as of July 29, 2019, as assigned from Greenfield to Ngen by the Original
Agreement (the “7/29/19 NPA”) and the Convertible Promissory Note in the initial
principal amount of $1,086,287.50, dated as of July 29, 2019 payable to
CareBourn, L.P. by Greenfield, issued in connection therewith, as assigned from
Greenfield to Ngen by the Original Agreement (the “7/29/19 Note”).

 

● The Note Purchase Agreement by and between Greenfield and CareBourn, LLC, a
Nevada limited liability company (“CareBourn, LLC”) dated as of June 28, 2019,
as assigned from Greenfield to Ngen by the Original Agreement (the “6/28/19
NPA”) and the Convertible Promissory Note in the initial principal amount of
$1,436,128.28, dated as of June 29, 2019 payable to CareBourn, LLC by
Greenfield, issued in connection therewith, as assigned from Greenfield to Ngen
by the Original Agreement (the “6/28/19 Note”) and the Warrant dated as of June
28, 2019, in favor of CareBourn, LLC, to acquire 306,346,979 shares of
Greenfield Common Stock entered into in connection therewith, as assigned from
Greenfield to Ngen by the Original Agreement (the “6/28/19 Warrant”).

 

   

 

 

● The Convertible Promissory Note in the initial principal amount of $12,500,
dated as of September 1, 2014, as assigned from Greenfield to Ngen by the
Original Agreement (the “9/1/14 Note”), the Convertible Promissory Note in the
initial principal amount of $5,100, dated as of February 5, 2014, as assigned
from Greenfield to Ngen by the Original Agreement (the “2/5/14 Note”), the
Convertible Promissory Note in the initial principal amount of $5,000, dated as
of February 21, 2014, as assigned from Greenfield to Ngen by the Original
Agreement (the “2/21/14 Note”), the Convertible Promissory Note in the initial
principal amount of $3,000, dated as of December 1, 2014, as assigned from
Greenfield to Ngen by the Original Agreement (the “12/1/14 Note”), each of which
were originally payable by Greenfield to Codes Capital LLC (“CC”), but which has
subsequently been sold and assigned by CC to More Capital LLC (“More Capital”),
and the Convertible Promissory Note in the initial principal amount of $215,500,
dated as of July 5, 2019 payable to More Capital by Greenfield, as assigned from
Greenfield to Ngen by the Original Agreement (the “7/5/19 Note”) and the Warrant
dated as of July 24, 2019, in favor of More Capital to acquire 58,205,926 shares
of Greenfield Common Stock entered into in connection therewith, as assigned
from Greenfield to Ngen by the Original Agreement (the “7/24/19 Warrant”).

 

● The Convertible Promissory Note in the in the initial principal amount of
$215,000, dated as of August 13, 2019 payable to More Capital by Ngen (the
“8/13/19 Note”).

 

● The Note Purchase Agreement by and between Ngen and CareBourn, L.P, dated as
of August 15, 2019 (the “8/15/19 NPA”) and the Convertible Promissory Note in
the initial principal amount of $860,000, dated as of August 15, 2019 payable to
CareBourn, L.P by Ngen, issued in connection therewith (the “8/15/19 Note”) and
the Warrant dated as of August 15, 2019, in favor of CareBourn, L.P, to acquire
720,000 shares of common stock, no par value per share, of Ngen (the “Ngen
Common Stock”) entered into in connection therewith (the “8/15/19 Warrant”).

 

● The Note Purchase Agreement by and between Ngen and CareBourn, L.P, dated as
of September 3, 2019 (the “9/3/19 NPA”) and the Convertible Promissory Note in
the initial principal amount of $69,875, dated as of September 3, 2019 payable
to CareBourn, L.P by Ngen, issued in connection therewith (the “9/3/19 Note”).

 

● The Note Purchase Agreement by and between Ngen and CareBourn, L.P, dated as
of September 12, 2019 (the “9/12/19 NPA”) and the Convertible Promissory Note in
the initial principal amount of $241,875, dated as of September 12, 2019 payable
to CareBourn, L.P by Ngen, issued in connection therewith (the “9/12/19 Note”).

 

● All of the documents and items set forth in Section 1(a) shall be referred to
collectively as the “Assigned Agreements.” Effective as of the Assignment, each
of the Assigned Agreements shall also be deemed amended to provide that each
such Assigned Agreement which is, immediately prior to the Assignment, governed
by and controlled by the laws of the State of Nevada, with or without
application of the conflicts of laws provisions thereof, shall, effective as of
the Assignment, be governed by and controlled by the laws of the State of Texas,
without application of the conflicts of laws provisions thereof.

 

   

 

 

● Amendments

 

● Effective upon the Assignment:

 

● The 7/20/15 SPA shall be deemed amended such that (i) any references therein
to the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the common stock,
par value $0.001 per share, of Liberated (the “Liberated Common Stock”); and
(iii) the notice address for the Company therein shall be the notice address for
Liberated as set forth herein. The 7/20/15 Note shall be deemed amended such
that (i) any references therein to the “Borrower” shall be deemed a reference to
Liberated; (ii) any reference therein to the “Common Stock” shall be deemed a
reference to the Liberated Common Stock; and (iii) the notice address for the
Company therein shall be the notice address for Liberated as set forth herein.

 

● The 2/9/15 SPA shall be deemed amended such that (i) any references therein to
the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 2/9/15 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock; and (iii) the
notice address for the Company therein shall be the notice address for Liberated
as set forth herein.

 

● The 3/4/16 SPA shall be deemed amended such that (i) any references therein to
the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 3/4/16 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock; and (iii) the
notice address for the Company therein shall be the notice address for Liberated
as set forth herein.

 

   

 

 

● The 12/19/17 SPA shall be deemed amended such that (i) any references therein
to the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 12/19/17 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock; and (iii) the
notice address for the Company therein shall be the notice address for Liberated
as set forth herein. The 12/19/17 Security Agreement shall be deemed amended
such that (i) any references therein to the “Company” shall be deemed a
reference to Liberated; (ii) any reference therein to the “Collateral” shall be
deemed a reference to the assets and items of Liberated substantially similar to
those of Ngen, and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The Pledge Agreement entered
into by and between CareBourn, L.P. and Mr. Rhee in connection with the 12/19/17
SPA (the “12/19/17 Pledge Agreement”) shall be deemed amended such that any
references therein to the “Pledged Shares” shall be deemed a reference to the
123,750 shares of Series X Preferred Stock, par value $0.001 per share, of
Liberated (the “Series X Stock”) held by Mr. Rhee following the closing of the
Exchange, and, following the conversion of the Series X Stock by Mr. Rhee to
Liberated Common Stock shall be deemed a reference to the Liberated Common Stock
received by Mr. Rhee in such conversion.

 

● The 5/5/15 Note the 8/15/15 Note and the 11/16/15 Note shall each be deemed
amended such that (i) any references therein to the “Borrower” shall be deemed a
reference to Liberated; (ii) any references therein to the “Common Stock” shall
be deemed a reference to the Liberated Common Stock; and (iii) the notice
address for the Company therein shall be the notice address for Liberated as set
forth herein.

 

● The 7/8/19 NPA shall be deemed amended such that (i) any references therein to
the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 7/8/19 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock; and (iii) the
notice address for the Company therein shall be the notice address for Liberated
as set forth herein. The 7/8/19 Warrant shall be deemed amended such that (i)
any references therein to the “Company” shall be deemed a reference to
Liberated; (ii) any reference therein to the “Common Stock” shall be deemed a
reference to the Liberated Common Stock, (iii) the number of shares of the
Liberated Common Stock which may be acquired pursuant to the 7/18/19 Warrant
shall be 5,160,914,102 shares of Liberated Common Stock, and (iv) the “Exercise
Price” in the 7/8/19 Warrant shall be amended to be $0.00000962, subject to
adjustment as set forth therein. The Parties acknowledge and agree that a
securities purchase agreement was also entered into at the same time as the
7/8/19 NPA, and such securities purchase agreement was in error and was
superfluous to the transactions contemplated therein and in the 7/8/19 NPA, and
thus such securities purchase agreement was terminated ab initio pursuant to the
Original Agreement, and the Parties agree that such securities purchase
agreement shall be deemed to not have been executed and shall be of no force or
effect.

 

   

 

 

● The 7/29/19 NPA shall be deemed amended such that (i) any references therein
to the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 7/29/19 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; and (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock. Liberated and
CareBourn, L.P. acknowledge and agree that securities purchase agreement was
also entered into at the same time as the 7/29/19 NPA, and such securities
purchase agreement was in error and was superfluous to the transactions
contemplated therein and in the 7/29/19 NPA, and thus such securities purchase
agreement was terminated pursuant to the Original Agreement, and such securities
purchase agreement is deemed to not have been executed and shall be of no force
or effect. The 7/29/19 Note also contemplated the issuance of a warrant to
CareBourn, L.P. to acquire certain shares of Greenfield Common Stock, but such
warrant was not issued, but was instead issued by Ngen to CareBourn, L.P. as of
the date of the Original Agreement, and was a warrant to acquire 900,000 shares
of Ngen Common Stock at an exercise price of $0.0681 per share (the “New
Warrant”), which warrant was be deemed to satisfy the requirements of the
7/29/19 Note. The New Warrant shall be deemed amended such that (i) any
references therein to the “Company” shall be deemed a reference to Liberated;
(ii) any reference therein to the “Common Stock” shall be deemed a reference to
the Liberated Common Stock, (iii) the number of shares of the Liberated Common
Stock which may be acquired pursuant to the New Warrant shall be 6,371,498,905
shares of Liberated Common Stock, and (iv) the “Exercise Price” in the New
Warrant shall be amended to be $0.00000962, subject to adjustment as set forth
therein

 

   

 

 

● The 6/28/19 NPA shall be deemed amended such that (i) any references therein
to the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 6/28/19 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; and (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock. The 6/28/19
Warrant shall be deemed amended such that (i) any references therein to the
“Company” shall be deemed a reference to Liberated; (ii) any reference therein
to the “Common Stock” shall be deemed a reference to the Liberated Common Stock,
(iii) the number of shares of Liberated Common Stock which may be acquired
pursuant to the 6/28/19 Warrant shall be 6,371,498,891 shares of Liberated
Common Stock; and (iv) the “Exercise Price” in the 6/28/19 Warrant shall be
amended to be $0.00000962, subject to adjustment as set forth therein. The
Parties acknowledge and agree that a securities purchase agreement was also
entered into at the same time as the 6/28/19 NPA, and such securities purchase
agreement was in error and was superfluous to the transactions contemplated
therein and in the 6/28/19 NPA, and thus such securities purchase agreement was
terminated ab initio pursuant to the Original Agreement, and the Parties agree
that such securities purchase agreement shall be deemed to not have been
executed and shall be of no force or effect.

 

● Each of the 9/1/14 Note, the 2/5/14 Note, the 2/21/14 Note, the 12/1/14 Note
and the 7/5/19 Note shall be deemed amended such that (i) any references therein
to the “Borrower” shall be deemed a reference to Liberated; and (ii) any
reference therein to the “Common Stock” shall be deemed a reference to the
Liberated Common Stock. The 7/24/19 Warrant shall be deemed amended such that
(i) any references therein to the “Company” shall be deemed a reference to
Liberated; (ii) any reference therein to the “Common Stock” shall be deemed a
reference to the Liberated Common Stock, (iii) the number of shares of Liberated
Common Stock which may be acquired pursuant to the 7/24/19 Warrant shall be
1,210,584,789 shares of Liberated Common Stock; and (iv) the “Exercise Price” in
the 7/24/19 Warrant shall be amended to be $0.00000962, subject to adjustment as
set forth therein.

 

● The 8/13/19 Note shall be deemed amended such that (i) any references therein
to the “Borrower” shall be deemed a reference to Liberated; and (ii) any
reference therein to the “Common Stock” shall be deemed a reference to the
Liberated Common Stock.

 

● The 8/15/19 NPA shall be deemed amended such that (i) any references therein
to the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 8/15/19 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock; and (iii) the
notice address for the Company therein shall be the notice address for Liberated
as set forth herein. The 8/15/19 Warrant shall be deemed amended such that (i)
any references therein to the “Company” shall be deemed a reference to
Liberated; (ii) any reference therein to the “Common Stock” shall be deemed a
reference to the Liberated Common Stock, (iii) the number of shares of the
Liberated Common Stock which may be acquired pursuant to the 7/18/19 Warrant
shall be 5,097,199,124 shares of Liberated Common Stock, and (iv) the “Exercise
Price” in the 8/15/19 Warrant shall be amended to be $0.00000962, subject to
adjustment as set forth therein.

 

   

 

 

● The 9/3/19 NPA shall be deemed amended such that (i) any references therein to
the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 9/3/19 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock; and (iii) the
notice address for the Company therein shall be the notice address for Liberated
as set forth herein.

 

● The 9/12/19 NPA shall be deemed amended such that (i) any references therein
to the “Company” shall be deemed a reference to Liberated; (ii) any reference
therein to the “Common Stock” shall be deemed a reference to the Liberated
Common Stock; and (iii) the notice address for the Company therein shall be the
notice address for Liberated as set forth herein. The 9/12/19 Note shall be
deemed amended such that (i) any references therein to the “Borrower” shall be
deemed a reference to Liberated; (ii) any reference therein to the “Common
Stock” shall be deemed a reference to the Liberated Common Stock; and (iii) the
notice address for the Company therein shall be the notice address for Liberated
as set forth herein.

 

● The Parties acknowledge and agree that, following the Assignment, (i) the
repayment of each of the 7/20/15 Note, the 2/9/15 Note, the 3/4/16 Note, the
12/19/17 Note, the 5/5/15 Note, the 8/5/15 Note, the 11/16/15 Note, the 7/8/19
Note, the 7/29/19 Note, the 6/28/19 Note, the 8/13/19 Note, the 8/15/19 Note,
the 9/3/19 Note and the 9/12/19 Note shall be obligations of Liberated as the
Borrower thereunder and each of the 7/20/15 Note, the 2/9/15 Note, the 3/4/16
Note, the 12/19/17 Note, the 5/5/15 Note, the 8/5/15 Note, the 11/16/15 Note,
the 7/8/19 Note, the 7/29/19 Note, the 6/28/19 Note, the 8/13/19 Note, the
8/15/19 Note, the 9/3/19 Note and the 9/12/19 Note shall be convertible into
shares of Liberated Common Stock and (ii) each of the 7/8/19 Warrant, the
6/28/19 Warrant, the 7/24/19 Warrant, the New Warrant and the 8/15/19 Warrant
shall be obligations of Liberated and exercisable for shares of Liberated Common
Stock.

 

   

 

 

● The Parties further acknowledge and agree that Liberated does not currently
have a sufficient number of authorized but unissued shares of Liberated Common
Stock so as to permit the Lenders to exercise their full conversion or exercise
rights as set forth in the Assigned Agreements, but that Liberated is currently
in the process of completing a reverse split of the Liberated Common Stock,
without a reduction of the authorized shares of Liberated Common Stock, so as to
permit Liberated to have a sufficient number of authorized but unissued shares
of Liberated Common Stock so as to permit the Lenders to exercise their full
conversion or exercise rights as set forth in the Assigned Agreements (the
“Reverse Split”). Each of the Parties acknowledges and agrees that Liberated
shall not be deemed in default or in breach of any of the covenants or
agreements of the Assigned Agreements due to the failure to have a sufficient
number of authorized but unissued shares of Liberated Common Stock so as to
permit the Lenders to exercise their full conversion or exercise rights as set
forth in the Assigned Agreements, unless the Reverse Split is not completed by
December 31, 2019. The Assigned Agreements are hereby deemed amended to the
extent required to effect the intent of this Section 2(c).

 

● Consent to Assignment and Amendment. By their signatures below, each of the
Lenders consents to the Assignment and the amendments as set forth herein and
agrees that Liberated shall take the place of Ngen for all purposes of the
Assigned Documents. Each of the Lenders represents and warrants that it has not
assigned the Assigned Documents applicable to such Lender, or any right, title
or interest therein, and that it continues to hold all right and title of such
Lender therein.

 

● Representations and Warranties. Each Party represents and warrants to each
other Party as follows:

 

● Authorization. Such Party is an individual or is an entity duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
organization and has full power and is duly authorized under all applicable
laws, regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted and as now
proposed to be conducted and to own or lease its properties and assets.

 

● All actions on the part of such Party and its nominees, officers, directors
and shareholders, if applicable, necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of such Party
hereunder has been taken. Assuming this Agreement constitutes a valid and
legally binding obligation of Greenfield, this Agreement constitutes a valid and
legally binding obligation of such Party, enforceable against such Party in
accordance with its terms except to the extent that the enforceability thereof
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally and (b) general principles
of equity.

 

   

 

 

● Neither the execution and delivery of this Agreement nor the consummation and
performance of any of the transactions contemplated hereby or thereby by such
Party will violate in any material respect any existing applicable law, rule,
regulation, judgment, order or decree of any governmental authority having
jurisdiction over such Party. Such Party is free to enter into this Agreement
and, in so doing, such Party will not violate any other agreement to which such
Party is a party.

 

● Further Assurances. Each Party shall execute and deliver such documents and
take such action, as may reasonably be considered within the scope of such
Party’s obligations hereunder, necessary to effectuate the transactions
contemplated herein.

 

● Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) if an email address is set forth below, on the
date sent by or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 4(c)):

 

If to Liberated, Ngen or Mr. Rhee:

 

Liberated Solutions, Inc.

Attn: Ed Carter

5430 LBJ Freeway Suite 1200

Dallas, TX 75240

Email: efc@ngen-tech.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: jcacomanolis@anthonypllc.com

 

If to any Lender, to the address for notices as set forth on the signature pages
hereto.

 

● Governing Law and Interpretation.

 

● This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction).

 

   

 

 

 

● ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS MAY
BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE
COURTS OF THE STATE OF FLORIDA, IN EACH CASE LOCATED IN PALM BEACH COUNTY
FLORIDA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

● EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(c).

 

● Remedies. Each of the Parties acknowledges and agrees that the remedy at law
available to the other Party for breach of any Party’s obligations under this
Agreement would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly,
each Party acknowledges, consents and agrees that, in addition to any other
rights or remedies that any Party may have at law, in equity or under this
Agreement, upon adequate proof of a violation by any other Party of any
provision of this Agreement, the first Party will be entitled to seek immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage or requirement
to post a bond.

 

   

 

 

● Entire Agreement; Severability. This Agreement and the Assigned Documents set
forth the entire agreement between the Parties with respect to the subject
matter hereof and fully supersedes any prior agreements or understandings
between the Parties with respect to the subject matter hereof. The Parties
acknowledge that each has not relied on any representations, promises, or
agreements of any kind made to the other in connection with each Party’s
decision to accept this Agreement, except for those set forth in this Agreement.
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, the
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.

 

● Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of all Parties wherein specific reference is made to
this Agreement.

 

● Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties to this Agreement.

 

● Waiver. Waiver of any term or condition of this Agreement by any Party shall
only be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term or condition of this Agreement.

 

● Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their permitted successors and
assigns. No Party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other Party, which any
such Party may withhold in its absolute discretion. Any purported assignment
without such prior written consent shall be void.

 

● No Third-Party Beneficiaries. Nothing in this Agreement shall confer any
rights, remedies or claims upon any person or entity not a Party or a permitted
assignee of a Party to this Agreement.

 

● Expenses. Except as expressly provided herein, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses.

 

● Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement.

 

[Signatures appear on following page]

 



   

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, has duly
executed and delivered this Agreement effective as of the Effective Date.

 

  Ngen Technologies USA Corp         By: /s/ Clifford Rhee   Name: Clifford Rhee
  Title: President         Liberated Solutions, Inc.         By: /s/ Edward F.
Carter   Name: Ed Carter   Title: Chief Executive Officer         Clifford Rhee
        By: /s/ Clifford Rhee   Name: Clifford Rhee

 

The Lenders:

 

  CareBourn Capital, LP.         By: Carebourn Partners, LLC,     a Minnesota
limited liability company,     its General Partner         By: /s/ Chip Rice  
Name: Chip Rice   Title: Managing Member

 

   

 

 

Address for notices:

 

CareBourn Capital, L.P.

Attn: Chip Rice

8700 Black Oak Lane

Maple Grove, MN, 55311

Email: chiprice@carebourncapital.com

 

With a copy, which shall not constitute notice, to:

 

  Anthony L.G., PLLC   Attn: John Cacomanolis   625 N. Flagler Drive, Suite 600
  West Palm Beach, FL 33401   Email: jcacomanolis@anthonypllc.com      
CareBourn LLC         By: CareBourn Partners, LLC     Sole Member and
Manager                            By:     Name: Chip Rice   Title: Managing
Partner

 

Address for notices:

 

CareBourn, LLC

Attn: Chip Rice

8700 Black Oak Lane

Maple Grove, MN, 55311

Email: chiprice@carebourncapital.com

 

With a copy, which shall not constitute notice, to:

 

  Anthony L.G., PLLC   Attn: John Cacomanolis   625 N. Flagler Drive, Suite 600
  West Palm Beach, FL 33401   Email: jcacomanolis@anthonypllc.com       More
Capital LLC         By: /s/ Mike Wruck   Name: Mike Wruck   Title: Chief
Executive Officer                      

 

  Address for notices:       More Capital LLC   Attn: Mike Wruck   8995
Goldenrod Lane N   Maple Grove, MN, 55369   Email: mikewruck@morecapitalllc.com

 

   

 

 